Exhibit 10.2
ACKNOWLEDGMENT AND CONFIRMATION AGREEMENT

     
TO:
  JP MORGAN CHASE BANK, N.A., as administrative agent, and JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as Canadian administrative agent, for and on behalf of the
lenders under the Credit Agreement (as defined below)

               Reference is made to the credit agreement (the “Credit
Agreement”) dated as of November 23, 2005 (as amended, supplemented or otherwise
modified from time to time) among Sunshine Acquisition II, Inc., a Delaware
corporation, SS&C Technologies, Inc., a Delaware corporation, SS&C Technologies
Canada Corp., a Nova Scotia unlimited company (“SS&C-NS” and collectively, the
“Borrowers”), the lenders from time to time party to the Credit Agreement (the
“Lenders”), Wachovia Bank, National Association, as syndication agent, Bank of
America, N.A., as documentation agent, JPMorgan Chase Bank, N.A., as
administrative agent, and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
administrative agent (the “Canadian Administrative Agent” and collectively the
“Administrative Agents”).
               The undersigned also refer to the Canadian guarantee and
collateral agreement (the “Guarantee”) dated as of November 23, 2005 among
SS&C-NS and 3105198 Nova Scotia Company, a Nova Scotia unlimited company (the
“Guarantor”), in favour of the Canadian Administrative Agent.
               On September 1, 2009 SS&C-NS and the Guarantor amalgamated
pursuant to the Companies Act (Nova Scotia) to form SS&C Technologies Canada
Corp., a Nova Scotia unlimited company (“Amalco”).





--------------------------------------------------------------------------------



 



- 2 -
             The Administrative Agents have requested that Amalco acknowledge
and confirm the continued effect of its obligations under both the Credit
Agreement and the Guarantee.
             Amalco has agreed to acknowledge and confirm the continued effect
of its obligations under the Credit Agreement and the Guarantee.
             The parties hereto acknowledge and agree that:

  (a)   notwithstanding the amalgamation of SS&C-NS and the Guarantor to form
Amalco, their respective obligations under the Credit Agreement and the
Guarantee shall continue in full force and effect and that the security
interests granted in favour of the Canadian Administrative Agent on behalf of
the Lenders pursuant to the Guarantee shall continue in full force and effect as
continuing security for the payment and performance of all obligations,
indebtedness and liabilities of the Borrowers and the Guarantor (as the case may
be) to the Administrative Agents, as applicable, and the Lenders, as
contemplated therein;     (b)   the covenants and agreements herein contained
shall extend to and enure to the benefit of the successors and permitted assigns
of the parties hereto;     (c)   this Agreement shall be governed by and
construed in accordance with the laws of the Province of Ontario with respect to
the Guarantee and in accordance with the laws of the State of New York with
respect to the Credit Agreement;     (d)   this Agreement may be executed in
counterparts, each of which shall be considered an original and all of which
taken together shall constitute a single agreement; and     (e)   in the event
that one or more of the provisions contained in this Agreement shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality or enforceability of the remaining provisions hereof shall not be
affected or impaired thereby.

[The rest of this page intentionally left blank.]





--------------------------------------------------------------------------------



 



- 3 -
               IN WITNESS WHEREOF, the parties hereto have signed this
Acknowledgment and Confirmation Agreement as of August 31, 2009.

                  SS&C TECHNOLOGIES CANADA CORP.    
 
           
 
  by   /s/ Patrick J. Pedonti
 
Name: Patrick J. Pedonti    
 
      Title: Director    
 
                JPMORGAN CHASE BANK, N.A.,    
 
           
 
  by   /s/ Ann B. Kerns
 
Name: Ann B. Kerns    
 
      Title: Vice President    
 
                JPMORGAN CHASE BANK, N.A.,         TORONTO BRANCH    
 
           
 
  by   /s/ Deep Khosla
 
Name: Deep Khosla    
 
      Title: Managing Director    

